DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cameron (U.S. Patent No. 2,459,498).
Cameron discloses a cup lid (11) with integrally formed stirrer (13, the stirrer is integrally formed because the components are attached and used together), comprising a lid having, a top surface, a bottom surface, and an annular rim for engagement with a lip of a cup (Fig. 2); and a stirrer protruding from an interior surface of the lid, the stirrer having a length dimensioned to extend into a liquid contained an interior volume of a 
Note that the claims could distinguish over Cameron if amended to more specifically recite the nesting structure of the invention and how it corresponds to multiple lids.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Liu (U.S. Patent No. 7,578,231).
Liu teaches that it is known in the art to manufacture a lid with an orifice (54).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with an orifice since such a modification would be the simple substitution of one known feature for another to obtain a predictable result.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron as modified above in view of Campbell (U.S. Patent No. 9,706,878).
Campbell that it is known in the art to manufacture a lid with an off center stirrer (Fig.1). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a center stirrer since such a modification would be the simple substitution of one known location for another to obtain a predictable result.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733